Title: To Benjamin Franklin from William Hodgson, 7 June 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sirLondon 7 June 1782
I have recd your favor of the 27th Ultimo & your preeceeding Letter with an Acc’t of a Bill you intended for me having been recd by a Namesake of mine for £200— I have rec’d the Money from him tho a good deal alarmed at first at the Circumstances.
Administration have given Clothing at their expence to the amount of 20s each man indeed I cou’d not have that myself justifiable in running to such an Expence without orders, the allowance I look upon as fully sufficient for the purpose & the Men appear well satisfied with what has been done for them & I have had many handsome Letters from sundry Prisoners expressing their thankfullness at what has been done & I hope it will have its effect to do away in some degree the bitterness that has prevailed in the minds of Americans in general.
The Prisoners from Portsmo to the amount of 330 are gone;— Last week the Commissioners of Sick & Hurt informed me of very alarming apprehensions their Agents were filled with relative to the prisoners meditating to set fire to their prison & that they were become so riotous & ungovernable that they feared on embarkation some mischeif wou’d ensue— I happened to see the Duke of Richmond in the Evening I recd this Acct—(he had the week before been at Forton & behaved with great kindness to the prisoners)— I communicated to his Grace the Information I had recd he was much concerned at it & inded alarmed & said If I coud possibly spare Time he wou’d wish me to go to Portsmo to endeavour to pacify the Men if any thing was wrong assuring me that I might depend whatever I did he wou’d bear me out in— I accordingly set out post immediately & was agreably surprised on my Arrival to find all peace & good order & a total inability to discover the least foundation for the surmise—the Men embarked with all the good Temper imaginable not a disorderly sound or Gesture from any one nor a Man disguised in Liquor.
The wind having been contrary the Transports for the Plymo prisoners were not arrived, but I imagine they are by this Time— I had previous to the reception of your last Letter, written to Congress (per Mr Thomson) just in the manner you recommend, & have no doubt but they will do what is just & right on their part in the Business —there will be upwards of 700 Prisoners from Plymo—the greatest part of those from Kinsale being arrived at Plymo—some few sick will remain so that another Vessell will be required as a Cartel in a short Time.
I am very much obliged to you for your obliging assurance of a compliance wit my request of the 10th Ultimo, & hope you will be pleased to remember that to be usefull it must be special in dispatch I am with the greatest Respect Dr sir yrs most Sincerely
William Hodgson

P.S. I am more & more convinced every day that what I surmised in my last Letter respecting the friendly disposition of certain persons more than others, is wellfounded, & I am further convinced that if any obstacles occurr, which cannot well be got over in the common form, that if you give me a hint to guide them it will be attended to—for I seriously believe they mean to walk fairly & uprightly.

 
Addressed: To / His Excellency Benj. Franklin Esqr
